Jane M. Imholte
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: jane_imholte@fd.org

Counsel for Petitioner Khamsay Xayamonty

                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA
 KHAMSAY XAYAMONTY,                              Case No. 3:20-cv-00123-TMB-1
                          Petitioner,
                                                 STATUS REPORT
         vs.
 WARDEN J. FIKES (FCI Sandstone),
                          Respondent.

        COMES NOW, Jane M. Imholte, Assistant Federal Defender and hereby gives notice that

counsel has spoken with Mr. Xayamonty, and he has confirmed that he wants the Office of the

Federal Defender to represent him in this matter. Counsel is in the process of obtaining Mr.

Xayamonty’s institutional and medical records from the Bureau of Prisons. Counsel asks that Mr.

Xayamonty be granted leave to file an amended motion or give notice that none will be filed no

later than July 31, 2020.

        DATED at Anchorage, Alaska this 22nd day of July, 2020.

                                                Respectfully submitted,
                                                FEDERAL PUBLIC DEFENDER
                                                FOR THE DISTRICT OF ALASKA

                                                /s/ Jane M. Imholte
                                                Jane M. Imholte
                                                Assistant Federal Defender




           Case 3:20-cv-00123-TMB Document 9 Filed 07/22/20 Page 1 of 2
                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on July 22, 2020. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Jane M. Imholte




Xayamonty v. Fikes
Case No. 3:20-cv-00123TMB                                                   Page 2



             Case 3:20-cv-00123-TMB Document 9 Filed 07/22/20 Page 2 of 2
